             Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 1 of 21



 1   Jeffrey M. Davidson (SBN 248620)                    Michael E. Martinez (pro hac vice)
     Phillip Warren (SBN 89744)                          Lauren Norris Donahue (pro hac vice)
 2   Joan R. Li (SBN 312024)                             Brian J. Smith (pro hac vice)
     COVINGTON & BURLING LLP                             K&L GATES LLP
 3   Salesforce Tower                                    70 W. Madison St., Suite 3300
     415 Mission Street, Suite 5400                      Chicago, Illinois 60602
 4   San Francisco, California 94105-2533                Telephone: (312) 372-1121
     Telephone: (415) 591-6000                           Email: michael.martinez@klgates.com
 5   Email: jdavidson@cov.com                            Email: lauren.donahue@klgates.com
     Email: pwarren@cov.com                              Email: brian.j.smith@klgates.com
 6   Email: jli@cov.com
 7   Attorneys for Defendants SK Energy Americas, Inc., SK Trading International Co. Ltd., and David
     Niemann
 8
     Amanda Bonn (SBN 270891)                            John B. Quinn (SBN 090378)
 9   Eliza Finley (SBN 301318)                           Steven G. Madison (SBN 101006)
     SUSMAN GODFREY LLP                                  QUINN EMANUEL URQUHART &
10   1900 Avenue of the Stars, Suite 1400                SULLIVAN, LLP
     Los Angeles, CA 90067                               865 South Figueroa Street, 10th Floor
11   Telephone: (310) 789-3100                           Los Angeles, California 90017
     Facsimile: (310) 789-3150                           Telephone: (213) 443-3000
12   Email: abonn@susmangodfrey.com                      Facsimile: (213) 443-3100
     Email: efinley@susmangodfrey.com                    Email: johnquinn@quinnemanuel.com
13                                                       Email: stevemadison@quinnemanuel.com
     Attorneys for Defendant Vitol Inc.
14   and Brad Lucas                                      Attorneys for Defendant Vitol Inc.
15
     [Additional Counsel Listed on Signature Page]
16

17                                  UNITED STATES DISTRICT COURT

18                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

19                                        SAN FRANCISCO DIVISION

20

21    IN RE CALIFORNIA GASOLINE SPOT                           Civil Case No.: 3:20-cv-03131-JSC

22    MARKET ANTITRUST LITIGATION                              Judge: Hon. Jacqueline Scott Corley

23                                                             REPLY BRIEF IN SUPPORT OF
24                                                             DEFENDANTS’ MOTION TO STAY
      THIS DOCUMENT RELATES TO:
      ALL ACTIONS
25                                                             Date: January 28, 2021
                                                               Time: 9:00 a.m.
26                                                             Dept: San Francisco, Courtroom E
                                                               Judge: Hon. Jacqueline S. Corley
27

28


                               REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                              Case No. 20-cv-03131
                 Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 2 of 21




 1                                                           TABLE OF CONTENTS

 2   INTRODUCTION .......................................................................................................................................1
 3   ARGUMENT ...............................................................................................................................................2

 4   I.        THE EXTRAORDINARY OVERLAP BETWEEN THE CASES WARRANTS A STAY ..........3
               A.         The Claims and Factual Issues in Both Actions Are the Same............................................3
 5
               B.         The Nominal Differences Between the Two Actions Do Not Preclude a Stay. ..................5
 6
                          1.         Plaintiffs’ Frivolous Sherman Act Claim Does Not Preclude a Stay. .....................5
 7
                          2.         The Claims of Entities and Non-California Residents Do Not Preclude a Stay. .....6
 8                        3.         This “Virtually Identical” Action Accomplishes Little. ..........................................8
 9   II.       PLAINTIFFS WILL NOT BE PREJUDICED BY A STAY ..........................................................9
10   III.      THE HARMS OF SIMULTANEOUS LITIGATION WARRANT A STAY ..............................10
     IV.       PRINCIPLES OF FEDERALISM AND THE ADMINISTRATION OF JUSTICE
11
               FAVOR A STAY ...........................................................................................................................13
12
     CONCLUSION ..........................................................................................................................................13
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                ii
                                             REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                                                                       Case No. 20-cv-3131
                 Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 3 of 21




 1                                                       TABLE OF AUTHORITIES
 2   Cases
 3   AIIRAM LLC v. KB Home,
        Case No. 19-cv-00269-LHK, 2019 WL 3779185 (N.D. Cal. Aug. 12, 2019) .......................................7
 4

 5   Arris Enters. LLC v. Sony Corp.,
        Case No. 17-cv-02669-BLF, 2017 WL 3283937 (N.D. Cal. Aug. 1, 2017) ........................................10
 6
     Bradshaw v. City of Los Angeles,
 7      Case No. 2:19-CV-06661-VAP-JC, 2020 WL 2065007 (C.D. Cal. Mar. 23, 2020) .............................2
 8   Colo. River Water Conservation Dist. v. United States,
        424 U.S. 800 (1976) ..................................................................................................................... passim
 9

10   Cabiness v. Educ. Fin. Sols., LLC,
        Case No. 16-cv-01109-JST, 2017 WL 167678 (N.D. Cal. Jan. 17, 2017) ..........................................10
11
     Daubert v. Merrell Dow Pharms., Inc.,
12      509 U.S. 579 (1993) .............................................................................................................................12

13   I.K. ex rel. E.K. v. Sylvan Union Sch. Dist.,
         681 F. Supp. 2d 1179 (E.D. Cal. 2010)..................................................................................................6
14
     Fields v. Wise Media, LLC,
15
         2013 WL 3799766 (N.D. Cal. July 19, 2013) ......................................................................................13
16
     FTC v. Lending Club Corp.,
17      Case No. 18-cv-02454-JSC, 2020 WL 4898136 (N.D. Cal. Aug. 20, 2020).........................................9

18   Goodin v. Vendley,
        356 F. Supp. 3d 935 (N.D. Cal. 2018) ...............................................................................................4, 7
19
     Holder v. Holder,
20      305 F.3d 854 (9th Cir. 2002) .................................................................................................................3
21
     Krieger v. Atheros Communications, Inc.,
22      776 F. Supp. 2d 1053 (N.D. Cal. 2011) .......................................................................................5, 8, 13

23   Landis v. N. Am. Co.,
        299 U.S. 248 (1936) ..................................................................................................................... passim
24
     Lathrop v. Uber Techs., Inc.,
25      Case No. 14-cv-05678-JST, 2016 WL 97511 (N.D. Cal. Jan. 8, 2016) ..........................................9, 10
26
     Moore v. Universal Prot. Serv., LP,
27     Case No. 5:19-cv-2124-JGB, 2020 WL 2518030 (C.D. Cal. May 15, 2020) .......................................7

28

                                                                              iii
                                            REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                                                                     Case No. 20-cv-3131
                 Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 4 of 21




 1   Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,
       460 U.S. 1 (1983) ...................................................................................................................................2
 2
     Nat’l Union Fire Ins. Co. of Pittsburg, PA v. Rudolph & Slettin, Inc.,
 3      Case No. 20-CV-00810-HSG, 2020 WL 4039370 (N.D. Cal. July 17, 2020) ....................................10
 4
     Pascal v. Concentra, Inc.,
 5      Case No. 19-cv-02559-JSC, 2019 WL 5458282 (N.D. Cal. Oct. 24, 2019) ........................................10

 6   Perez v. Nidek Co.,
        657 F. Supp. 2d 1156 (S.D. Cal. 2009) ..................................................................................................7
 7
     R.R. St. & Co. Inc. v. Transp. Ins. Co.,
 8      656 F.3d 966 (9th Cir. 2011) .................................................................................................................3
 9
     RLI Ins. Co. v. ACE Am. Ins. Co.,
10      Case No. 19-cv-04180-LHK, 2020 WL 1322955 (N.D. Cal. Mar. 20, 2020) .....................................13

11   Sargon Enters., Inc. v. Univ. of S. Cal.,
        55 Cal. 4th 747 (2012) .........................................................................................................................12
12
     Sciortino v. Pepsico,
13       108 F. Supp. 3d 780 (N.D. Cal. 2015) ...................................................................................................7
14   Seneca Ins. Co., Inc. v. Strange Land, Inc.,
15      862 F.3d 835 (9th Cir. 2017) .................................................................................................................3

16   Sims v. United Parcel Serv., Inc.,
        Case No. 19-cv-07551-RS, 2020 WL 2542622 (N.D. Cal. Jan. 13, 2020) ............................................7
17
     Smith v. JPMorgan Chase Bank, N.A.,
18      Case No. 20-cv-01777-CBM, 2020 WL 5033532 (C.D. Cal. Aug. 21, 2020) ....................................10
19   Sonner v. Premier Nutrition Corp.,
        971 F.3d 834 (9th Cir. 2020) .................................................................................................................6
20

21   Tan v. GrubHub, Inc.,
        171 F. Supp. 3d 998 (N.D. Cal. 2016) ...................................................................................................6
22
     Turf Paradise, Inc. v. Arizona Downs,
23      670 F.2d 813, 820 (9th Cir. 1982) .........................................................................................................8
24   Weisbein v. Allergan, Inc.,
        Case No. 20-cv-0801-FMO, 2020 WL 6555051 (C.D. Cal. Nov. 6, 2020).........................................10
25

26

27

28

                                                                               iv
                                             REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                                                                      Case No. 20-cv-3131
                 Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 5 of 21




 1   Statutes
 2   Fed. R. Civ. P. 26(b)(1)..............................................................................................................................12
 3   Cal. Bus. & Prof. Code § 16760 ..................................................................................................................4
 4   Cal. Code Civ. Proc. § 2017.010 ...............................................................................................................12
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                v
                                             REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                                                                      Case No. 20-cv-3131
             Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 6 of 21




 1                                               INTRODUCTION

 2          Plaintiffs’ Opposition ignores the dispositive point that this case seeks to litigate, on behalf of all

 3   natural persons residing in California, the same claims as those presented in the California Attorney

 4   General’s civil case pending in state court (“State AG Action”). This is exceptional, and wholly unlike

 5   the more common situation in which class action plaintiffs bring civil claims arising out of events that

 6   are the subject of a co-pending criminal enforcement matter. Instead, this case presents a situation in

 7   which the Plaintiffs are purporting to represent the same civil claimants advancing the same civil claims

 8   arising out of the same factual transactions as those in the California Attorney General’s case.

 9          The enormous costs of the resulting duplication weigh heavily in favor of a stay. Double the

10   case management conferences; double the motion papers; double the written discovery responses;

11   double the meet-and-confer conferences; double the case law research; and double the work for double

12   the judges. When those efforts inevitably result in contradictory rulings from this Court and the state

13   court, there is no clear roadmap for how those conflicts will be resolved, and so the side dissatisfied with

14   one ruling from one court will inevitably seek a different result from the other court.

15          “Coordination” might shave a percentage off the total duplicative effort, particularly with respect

16   to discovery, but nothing can reduce the cost of litigating two cases in two judiciaries to the cost of one.

17   And nothing except a stay of this copycat action can eliminate the burden of defending two actions and

18   the risks of conflicting results. So far, the purported coordination between the Plaintiffs and the

19   California Attorney General has led to double-negotiation of discovery protocols and double-responses

20   to motion papers, creating a risk of inconsistent results and each plaintiff group not regarding itself as

21   bound by any result reached with respect to the other.

22          There is no federal interest that could justify such repetition. Plaintiffs’ claims are California law

23   claims, arising from California gasoline purchases, brought chiefly on behalf of California residents,

24   with the first case filed in California state court by the California Attorney General. The tacked-on

25   Sherman Act injunctive relief claim is frivolous: the individual defendants left their employment years

26   ago, and SKEA has exited the California trading market entirely. In any event, Plaintiffs do not suggest

27   that the Sherman Act would permit different or greater injunctive relief than what is equally available

28   under their duplicative state law claims.

                                                           1
                                  REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                                   Case No. 20-cv-3131
                 Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 7 of 21




 1           The marginal differences between the cases cannot support doubling the litigation effort. The

 2   claims of businesses and out-of-state purchasers are not substantively different from the claims of

 3   California natural persons; indeed, in seeking to pursue such claims as part of a single class, Plaintiffs

 4   necessarily are asserting that common issues predominate among all of these types of purchasers. If this

 5   case were stayed, allowing the core liability theories to be litigated in the State AG Action, any

 6   remaining issues in this case would be modest, and the claims of business and out-of-state purchasers

 7   would progress during the stay via the free representation supplied by the California Attorney General in

 8   its case.

 9           As this Court mentioned in the first hearing in this case, the global pandemic demands that now

10   more than ever courts be sensitive to cost and efficiency. Nothing could be less efficient than double

11   litigation over the same claims based on the same transactions against the same defendants by the same

12   claimants. The Court should stay this case.

13                                                   ARGUMENT

14           As set forth in Defendants’ Motion, both the animating policies and doctrinal factors of the

15   Colorado River and Landis doctrines weigh in favor of staying this action.1 Nothing in Plaintiffs’

16   Opposition explains how litigating this action concurrently with the State AG Action promotes a federal

17   interest, serves the interests of federalism, results in judicial efficiencies, reduces party costs, or protects

18   against conflicting rulings—the objectives of Colorado River and Landis. Instead, Plaintiffs narrowly

19   apply both doctrines in service of an effort to litigate the same claims twice. Opp. at 5. The Court

20   should instead approach the factors focused on the core question of what purpose is being achieved by

21   this extraordinarily duplicative litigation effort. See, e.g., Moses H. Cone Mem’l Hosp. v. Mercury

22   Constr. Corp., 460 U.S. 1, 21 (1983) (each of the Colorado River factors “is to be applied in a

23   pragmatic, flexible manner with a view to the realities of the case at hand.”). The factors are to be

24   weighed using a “flexible balancing test, in which one factor may be accorded substantially more weight

25
     1
      Plaintiffs argue that “the Court should not consider a stay under Landis,” Opp. at 17, but the Ninth
26   Circuit has never held that a Landis stay is precluded as an alternative to a Colorado River stay. See
27   Bradshaw v. City of Los Angeles, Case No. 2:19-CV-06661-VAP-JC, 2020 WL 2065007, at *4 (C.D.
     Cal. Mar. 23, 2020) (collecting cases where courts found that Colorado and Landis were independent
28   grounds to stay).

                                                            2
                                  REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                                     Case No. 20-cv-3131
             Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 8 of 21




 1   than another depending on the circumstances of the case.” Holder v. Holder, 305 F.3d 854, 870–71 (9th

 2   Cir. 2002). Here, the factors weigh in favor of a stay.

 3   I.      THE EXTRAORDINARY OVERLAP BETWEEN THE CASES WARRANTS A STAY

 4           Many of the Colorado River factors address the extent of the overlap between the parallel cases

 5   and whether the state action will adequately address the same underlying allegations as the federal

 6   action. See R.R. St. & Co. Inc. v. Transp. Ins. Co., 656 F.3d 966, 978–79 (9th Cir. 2011) (considering

 7   Colorado River threshold inquiry, and third, fifth, sixth, and eighth factors). These factors support a

 8   stay.

 9           A.     The Claims and Factual Issues in Both Actions Are the Same.

10           The extraordinary duplication presented by this case is an “exceptional circumstance[]”

11   demonstrating why piecemeal litigation would be particularly problematic here. See Seneca Ins. Co.,

12   Inc. v. Strange Land, Inc., 862 F.3d 835, 842 (9th Cir. 2017). Plaintiffs are pursuing the exact same

13   state law claims and remedies on behalf of the exact same California residents against the exact same

14   corporate defendants that are already being litigated in the State AG Action, simply on the basis of

15   copying and pasting the California AG’s complaint. See Mot. Ex. C. The claims of a California driver

16   who filled up her tank on January 1, 2015, in San Francisco are being pursued simultaneously in both

17   actions. Because natural person residents of California buy the overwhelming majority of gasoline in

18   California, the overwhelming majority of the claims in the two cases are identical, and there can be only

19   one adjudication of those claims.

20           Despite Plaintiffs’ tepid concession that both actions share “common factual and legal

21   issues arising out of the [same] alleged agreements” (Opp. at 3), the Opposition otherwise ignores this

22   massive duplication, arguing instead that Defendants “overstate the similarities between the two actions”

23   and there is still “substantial doubt” that the State AG Action will fully resolve the case. Opp. at 5–8.

24   This argument depends on discounting the large majority of overlapping class members—individual

25   California purchasers—and placing significant emphasis on two frivolous causes of action. See id. As

26   demonstrated below, these minor distinctions are insufficient to avoid a stay; fundamentally, Plaintiffs’

27   California state law claims are identical to all of the California AG’s claims in terms of the alleged

28   conduct and theories of liability. Mot. at 13. Accordingly, it is beyond dispute that resolution of the

                                                          3
                                 REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                                 Case No. 20-cv-3131
              Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 9 of 21




 1   California AG’s claims “will resolve the [linchpin] legal question” of whether Defendants’ alleged

 2   conduct was anticompetitive. See Goodin v. Vendley, 356 F. Supp. 3d 935, 948 (N.D. Cal. 2018)

 3   (Corley, J.). There is no good reason the Court should adjudicate a duplicative case pursuing the same

 4   claims and the same relief.

 5           Plaintiffs’ argument also ignores the pragmatic consequences of simultaneous litigation of the

 6   same claims. As an example, this Court recently issued its Order in response to Defendant SKTI’s

 7   motion to dismiss for lack of personal jurisdiction. Dkt. No. 263. Finding that Plaintiffs had failed to

 8   make a prima facie showing that SKTI is subject to the Court’s jurisdiction, the Court permitted

 9   Plaintiffs to take limited jurisdictional discovery in support of their minimum contacts and agency

10   personal jurisdiction theories, but not their alter ego theory. Id. at 12–13. Turning to the State AG

11   action, SKTI’s nearly identical challenge to personal jurisdiction has been fully briefed and is set to be

12   heard on January 13. Resolution of that motion presents the risk of both substantive inconsistencies

13   (e.g., where one court but not the other exerts jurisdiction over SKTI) and procedural inconsistencies

14   (e.g., where one court permits discovery that the other prohibits). But the result cannot be that the losing

15   side on each issue merely shops its arguments back to the other court in search of a better result—that is

16   a recipe for doubling efforts and conflicting results.

17           Such potential disorder will not be limited to jurisdictional or discovery issues. Consider the

18   liability and damages claims of the San Francisco resident who purchased gasoline in January 2015. At

19   present, her claims have been improperly split, advanced simultaneously by both the California AG as

20   parens patriae and by the Plaintiffs as the representatives of their putative purchaser class. There can be

21   only one adjudication of those claims. But should Judge Cheng dismiss the California AG’s state law

22   claims in the State AG action, the identical, duplicative claims of this putative class member would

23   remain in the federal action, resulting in either a conflicting result, double litigation, or a res judicata

24   dismissal that would render all prior activity in this case with respect to her claims void. See Cal. Bus.

25   & Prof. Code § 16760(b)(3) (“The final judgment in an action under [the Cartwright Act by the

26   California Attorney General as parens patriae] shall be res judicata as to any claim under this section by

27   any person on behalf of whom the action was brought . . . .”). A vast range of interlocutory rulings, such

28

                                                              4
                                   REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                                    Case No. 20-cv-3131
             Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 10 of 21




 1   as rulings on discovery protocols and the scope of permissible discovery, also are rife with opportunities

 2   for redundancy and conflict.

 3           B.      The Nominal Differences Between the Two Actions Do Not Preclude a Stay.

 4           Plaintiffs argue that their throwaway Sherman Act injunctive relief claim and their putative

 5   representation of businesses and out-of-state purchasers justifies concurrent litigation with the State AG

 6   Action. Opp. 5–8, 18. But neither of these nominal differences precludes the Court from exercising its

 7   discretion to stay this action.

 8                   1.      Plaintiffs’ Frivolous Sherman Act Claim Does Not Preclude a Stay.

 9           Plaintiffs cannot rely on their frivolous Sherman Act claim to avoid a stay. See Opp. at 9, 13, 15.

10   Without the appended Sherman Act claim, Plaintiffs plead no federal causes of action over which this

11   Court has exclusive jurisdiction. As Judge Koh noted in granting a motion to stay duplicative state law

12   claims, courts should be wary of permitting cases to proceed based on tacked-on federal claims, since

13   doing so “permits forum-shopping and may encourage plaintiffs to add [such claims] solely for the

14   purpose of securing a separate federal forum and avoiding consolidation with previously filed state court

15   actions.” Krieger v. Atheros Communications, Inc., 776 F. Supp. 2d 1053, 1060 (N.D. Cal. 2011). That

16   is exactly what has occurred here. The challenged conduct, by Plaintiffs’ own admission, ceased more

17   than four years ago; the only purpose of the injunctive relief claim is to create an illusion that this case is

18   different from the State AG Action. When the Court dismisses Plaintiffs’ frivolous Sherman Act claim

19   for the reasons set forth in Defendants’ Motion to Dismiss (Dkt. No. 224), Plaintiffs’ remaining claims

20   will be identical to those in the State AG Action.

21           Moreover, even if the Court were to permit Plaintiffs’ injunctive relief claim to proceed, it would

22   not differentiate this case from the State AG Action, since both sets of plaintiffs present alternative state-

23   law grounds for their injunctive relief requests. See CCAC at ¶ 179 (“Plaintiffs and members of the

24   Class are entitled to . . . injunctive relief pursuant to California Business and Professions Code

25   § 16750(a).”); see also State AG Compl. ¶ 131 (“The Attorney General also seeks injunctive relief

26   pursuant to California Business and Professions Code section 16754.5.”). Thus, even if injunctive relief

27   could be an appropriate remedy in this case, the state law claims in both actions provide the legal

28   authority for such relief, thereby mooting the efficacy of the Sherman Act claim for injunctive relief

                                                            5
                                   REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                                    Case No. 20-cv-3131
             Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 11 of 21




 1   only.2 Such an allegedly separate but non-substantive claim does not preclude a stay. Cf. Tan v.

 2   GrubHub, Inc., 171 F. Supp. 3d 998, 1015–16 (N.D. Cal. 2016) (Corley, J.) (noting that the “one critical

 3   difference” between the two actions was that “the state case alleges only PAGA claims, without the

 4   underlying Labor Code violations,” while “the present action brings separate claims for the underlying

 5   Labor Code violations,” and declining to stay because “the separate, predicate Labor Code violations are

 6   not in the state action and they will have to be addressed here anyway”).

 7          Plaintiffs’ cited authorities are unavailing. See Opp. at 6–8. All of their proffered cases involved

 8   additional causes of action that permitted incremental relief beyond what was available in the state court

 9   action. See, e.g., I.K. ex rel. E.K. v. Sylvan Union Sch. Dist., 681 F. Supp. 2d 1179, 1185 (E.D. Cal.

10   2010) (federal complaint included an appeal of a federal administrative decision under the federal

11   Individuals with Disabilities Education Act, and “also differs by substantive claims not specifically

12   raised in the state court complaint, i.e., the federal complaint asserts statutory claims under the IDEA,

13   the Rehabilitation Act of 1973, and 42 U.S.C. § 1983, none of which are advanced in the state court

14   complaint”). Plaintiffs cite no authority where an additional, legally distinct—but practically

15   duplicative—claim for relief precluded a stay of otherwise identical parallel actions.

16                  2.      The Claims of Entities and Non-California Residents Do Not Preclude a Stay.

17          It is also inconsequential that Plaintiffs assert claims on behalf of a putative class of purchasers

18   that includes, as a minority component, “entities and non-Californian natural persons not represented in

19   the AG action.” Opp. at 18. The underlying facts regarding Defendants’ alleged conduct are the same

20   for all Plaintiffs and putative class members.

21          Nothing in Plaintiffs’ cited cases suggests that identical claims by a small subset of different

22   purchasers predicated on the same alleged anticompetitive conduct is sufficient to render parallel actions

23   substantially dissimilar. Opp. at 7–8. Instead, Plaintiffs suggest that anything less than an exact overlap

24   between the claimants in this action and the State AG Action precludes a stay under Colorado River.

25
     2
       Likewise, the fact that Plaintiffs allege an unjust enrichment claim is not dispositive. See Opp. at 6–7.
26   Unjust enrichment is an indisputably equitable remedy, and Plaintiffs’ Complaint fails to allege that
27   legal remedies are inadequate. Sonner v. Premier Nutrition Corp., 971 F.3d 834, 844 (9th Cir. 2020).
     See Mot. to Dismiss at 35; see also Defendants’ Joint Reply in Support of Mot. to Dismiss, Section
28   II(C).

                                                          6
                                 REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                                  Case No. 20-cv-3131
             Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 12 of 21




 1   But such “exact parallelism” is not required. See Goodin, 356 F. Supp. 3d at 948 (“‘Exact parallelism’

 2   is not required; rather, it is enough if the claims are ‘substantially similar.’”); see also Sims v. United

 3   Parcel Serv., Inc., Case No. 19-cv-07551-RS, 2020 WL 2542622, at *3 (N.D. Cal. Jan. 13, 2020)

 4   (finding “substantial similarity” under Colorado River where the parties were “essentially identical” in

 5   both actions, as one putative class was “essentially a superset” of another). If exact parallelism were

 6   required, then Landis and Colorado River would do little more than what anti-claim-splitting, double

 7   recovery, and other doctrines already accomplish.

 8           Plaintiffs’ cases likewise rely not on limited differences in the scope of the proposed class, but

 9   instead on more fundamental differences in the scope of the legal theories, causes of action, or relief

10   sought in the different litigations. For example, in Sciortino v. Pepsico, the underlying factual

11   allegations in the parallel proceedings, the causes of action, and the relief sought were all different. 108

12   F. Supp. 3d 780, 815 (N.D. Cal. 2015) (“The state case . . . only alleges a claim for [a violation] of

13   Proposition 65, and does not allege any other misstatements or violation of the UCL and CLRA.

14   Correspondingly, the [state] action seeks recovery of civil penalties under Proposition 65, and does not

15   seek monetary damages and restitution on a class basis as this action does.” (citations omitted)); see also

16   Moore v. Universal Prot. Serv., LP, Case No. 5:19-cv-2124-JGB, 2020 WL 2518030, at *4–5 (C.D. Cal.

17   May 15, 2020) (where, unlike here, the “California state law claims in this [federal] action are far more

18   wide-ranging, and this [federal] action also includes nationwide and Colorado [state law] claims that are

19   not a part of [the state court action]”). Likewise, in AIIRAM LLC v. KB Home, the corresponding state

20   action was brought on behalf of a small number of individuals only, and the federal action was on behalf

21   of a far broader putative class. Case No. 19-cv-00269-LHK, 2019 WL 3779185, at *6 (N.D. Cal. Aug.

22   12, 2019).

23          In this case, by contrast, the large majority of purchasers whose claims are being asserted are

24   identical in both actions. And unlike in Plaintiffs’ cited cases, the remedies sought here are the same for

25   all purchasers. Compare State AG Compl. ¶¶ 140–45 (seeking treble damages, injunctive relief and

26   restitution) and CCAC, Prayer for Relief (seeking same relief) with Perez v. Nidek Co., 657 F. Supp. 2d

27   1156 (S.D. Cal. 2009) (state action sought individual damages for physical injury suffered by class

28   members, while federal action sought restitution and statutory penalties but did not seek damages for

                                                            7
                                  REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                                    Case No. 20-cv-3131
             Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 13 of 21




 1   physical injury); see also Mot. Ex. C (identical claims of relief sought under identical causes of action in

 2   both this action and the State AG Action).

 3                   3.      This “Virtually Identical” Action Accomplishes Little.

 4           Plaintiffs fail to explain what this federal action could accomplish that would justify double

 5   litigation.3 The minor distinctions discussed above cannot obscure the practical realities of the

 6   substantial overlap in these two cases and the tag-along nature of this action. If this case were stayed,

 7   the State AG Action would proceed to a resolution that would address all of the state law claims asserted

 8   in this action and resolve the claims of the supermajority of claimants in this action. That is, when the

 9   state court dismisses the California AG’s liability, damages, and injunctive relief claims already asserted

10   by the large majority of purchasers in Plaintiffs’ putative class, there will be nothing left to litigate in the

11   federal action. Even if the State AG Action were resolved by a judgment against Defendants, the only

12   remaining issues for adjudication in this Court would relate to the particular circumstances of out-of-

13   state purchasers and businesses, such as causation and remedies.4

14           But if this action is not stayed, the result would be disorderly jockeying over which court rules

15   on which issues first, and which plaintiff group leads. Without a stay, such competition and conflict is

16   unavoidable, since the claims of California residents have been improperly split into two parallel and

17   “virtually identical” actions that Plaintiffs seek to litigate simultaneously. See Krieger, 776 F. Supp. 2d

18   at 1062 (staying “virtually identical” actions). Plaintiffs do not explain why they should be permitted to

19   advance the claims of California residents instead of deferring to the free representation of the California

20   AG, who brought the claims in the first instance.

21

22
     3
       Plaintiffs’ authority is inapposite (Opp. at 10), as Turf Paradise, Inc. v. Arizona Downs concerned a
23   federal court adjudicating a federal antitrust claim and a parallel state court adjudicating a state antitrust
     claim. 670 F.2d 813, 820 (9th Cir. 1982). Here, both the federal court and the state court would be
24   adjudicating the same state law claims.
25   4
      Plaintiffs intimate that the naming of Lucas, Niemann, and unidentified Does as non-corporate
     defendants further distinguishes this action from the State AG Action, thus counseling against a stay.
26   Opp. at 3. But Plaintiffs fail to counter Defendants’ initial argument that there is no material difference
27   between the two actions—where all of the claims are wholly predicated on the alleged conduct of Lucas
     and Niemann as alleged corporate agents—simply because the federal action includes these additional
28   non-corporate defendants. See Mot. at 13 n.6.

                                                            8
                                  REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                                    Case No. 20-cv-3131
             Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 14 of 21




 1   II.    PLAINTIFFS WILL NOT BE PREJUDICED BY A STAY

 2          Plaintiffs do not identify significant prejudice from a stay, the first factor under Landis. See Mot.

 3   at 15–16.

 4          First, as discussed above, the vast majority of putative class members in this action will benefit

 5   from a stay that allows the California AG to advance California state law claims in California state

 6   court, based on his two-year investigation. Because their claims are being advanced simultaneously in

 7   both actions and the State AG Action will proceed irrespective of the status of this action, there will be

 8   no “prejudice inflicted on” California residents. See Opp. at 18 (conceding that California residents’

 9   claims will be advanced notwithstanding a stay). Indeed, all putative class members will benefit from a

10   stay and deference to the California AG, whose action will develop the same facts and test the same

11   legal theories—but without the substantial fees Plaintiffs’ counsel in this case would seek to collect if

12   they obtained a recovery. See Mot. at 2, 7. Accordingly, it is abstaining from a stay that would

13   prejudice the very class members Plaintiffs seek to represent.

14          Second, courts, including this one, have rejected the notion that a delay in an alleged “right to

15   compensation to losses” (Opp. at 19) constitutes a harm that would warrant denial of a stay. See FTC v.

16   Lending Club Corp., Case No. 18-cv-02454-JSC, 2020 WL 4898136, at *2 (N.D. Cal. Aug. 20, 2020)

17   (Corley, J.) (“[T]he Ninth Circuit has made clear that monetary recovery cannot serve as the foundation

18   for the denial of a stay.” (citations and quotations omitted)).

19          Third, Plaintiffs overstate the purported harm from and length of a stay, given that the resolution

20   of the State AG Action will resolve the core issues in this federal case. That crucial difference

21   distinguishes this case from Plaintiffs’ cited cases (the majority of which are in the TCPA context),

22   where the parallel proceedings were not virtually identical actions, involved “speculative” rulings, and

23   would not definitively resolve issues in the action before the court.

24          For example, in Lathrop v. Uber Techs., Inc., the court found prejudice because (i) there was a

25   potential that the D.C. Circuit might issue a decision regarding a recent FCC order and the Supreme

26   Court’s decision in Spokeo, Inc. v. Robins; (ii) in the meantime, the case would be stayed for an

27   indeterminate length of time pending that potential decision; and (iii) regardless, any such decision

28   would not render the case moot. Case No. 14-cv-05678-JST, 2016 WL 97511, at *3 (N.D. Cal. Jan. 8,

                                                           9
                                  REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                                 Case No. 20-cv-3131
             Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 15 of 21




 1   2016); see also Cabiness v. Educ. Fin. Sols., LLC, Case No. 16-cv-01109-JST, 2017 WL 167678, at *3

 2   (N.D. Cal. Jan. 17, 2017) (same). Likewise, in Pascal v. Concentra, Inc., the court denied a stay based

 3   on the “possibility that a future FCC” may change the definition of automatic telephone dialing system

 4   (“ATDS”) when such change may not even be relevant to the case. Case No. 19-cv-02559-JSC, 2019

 5   WL 5458282, at *3 (N.D. Cal. Oct. 24, 2019) (emphasis added). And in Smith v. JPMorgan Chase

 6   Bank, N.A., the court denied a stay pending a Supreme Court decision concerning the definition of

 7   ATDS, where discovery would proceed regardless and the amended complaint alleged a cause of action

 8   outside the scope of the Supreme Court’s decision. Case No. 20-cv-01777-CBM, 2020 WL 5033532, at

 9   *2 (C.D. Cal. Aug. 21, 2020); see also Weisbein v. Allergan, Inc., Case No. 20-cv-0801-FMO, 2020 WL

10   6555051, at *2 (C.D. Cal. Nov. 6, 2020) (same). These concerns are not present here. Resolution of the

11   State AG Action will definitively resolve most if not all of the issues in this federal court action, and the

12   federal claims will not necessarily restart upon lifting of the stay, but rather may be largely resolved

13   through the state court proceedings.

14          Fourth, Plaintiffs’ vague assertion that they would be prejudiced because of a supposed “need to

15   re-depose witnesses and collect overlapping evidence years later” is wrong. Opp. at 2, 21. Depositions

16   of Defendants’ employees taken in the State AG Action would be admissible in a subsequent federal

17   case. And the documentary evidence being compiled in the State AG Action would be equally available

18   as well. Further, Plaintiffs are free to coordinate with the California AG to make sure their equities are

19   being protected in state court discovery and to take any steps they deem necessary to preserve evidence.

20   III.   THE HARMS OF SIMULTANEOUS LITIGATION WARRANT A STAY

21          While Plaintiffs would suffer no irreparable damage or injustice if a stay were granted,

22   Defendants would suffer damage and injustice if a stay were denied, thus weighing in favor of a stay.

23   See Nat’l Union Fire Ins. Co. of Pittsburg, PA v. Rudolph & Slettin, Inc., Case No. 20-CV-00810-HSG,

24   2020 WL 4039370, at *8 (N.D. Cal. July 17, 2020) (second Landis factor weighed in favor of stay when

25   there was “no doubt” that defendants would be harmed). The harm articulated in Defendants’ Motion

26   (Mot. at 16–17)—burden and distraction, especially from invasive discovery—“goes beyond the mere

27   effort of defending a lawsuit, and would prejudice” Defendants. See Arris Enters. LLC v. Sony Corp.,

28   Case No. 17-cv-02669-BLF, 2017 WL 3283937, at *2–3 (N.D. Cal. Aug. 1, 2017) (litigating

                                                          10
                                  REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                                  Case No. 20-cv-3131
             Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 16 of 21




 1   “essentially two separate actions with overlapping and duplicative discovery” is a potential hardship that

 2   goes beyond defending a suit (citation and quotations omitted)). Defendants also face the burden and

 3   risks, as discussed above, of simultaneously adjudicating identical legal claims based on the same

 4   statutes and the same alleged conduct in different tribunals, which requires substantial duplication of

 5   effort and resources, particularly where “coordination” between the actions fails or where rulings in one

 6   court on a duplicate legal issue mandates a response from Defendants not required in the other court.

 7   Mot. at 9, 16.

 8          Plaintiffs assert that the potential for “coordination” reduces any burden on Defendants. But

 9   coordination of discovery is necessarily an incomplete solution, given the procedural differences

10   between state and federal courts and risk of strategic differences between Plaintiffs and the California

11   AG. Mot. at 17. The track record of “coordination” to date has been poor. For example, Plaintiffs point

12   to the possibility of coordinating protective orders, ESI protocols, expert protocols, and Rule 502(d)

13   orders. Opp. at 4. After extensive negotiation, this Court entered the agreed protective order, ESI

14   protocol, expert discovery protocol, and Rule 502(d) orders in this action in November 2020, and

15   Plaintiffs represented that they had “coordinated” on these with the California AG. Such “coordination”

16   either did not occur or has not resulted in any efficiencies. For instance, the California AG made clear

17   that the federal orders were simply the starting point for negotiations on the same corresponding

18   protocols in the State AG Action, and the parties are still negotiating those protocols—more than two

19   months after each was finalized in this action. Indeed, Defendants litigated before this Court over the

20   content of the protective order—in particular whether they should receive notice of Plaintiffs’ experts—

21   and prevailed. See Dkt. No. 245. Yet, the California AG has taken the exact the same position as

22   Plaintiffs—i.e., the argument this Court rejected in its November 24, 2020 Order—thus forcing

23   Defendants to litigate the same issue a second time in the State AG Action.

24          Likewise, the California AG served Defendants with discovery search protocols that included

25   search terms and custodians, which the AG emphasized came from the California AG’s office without

26   any involvement from or “coordination” with the federal plaintiffs. When Plaintiffs attended the parties’

27   meet and confer call to discuss those search terms and custodians, Plaintiffs’ counsel noted that the

28   California AG’s proposed search protocol was just a “starting point” for federal plaintiffs. Plaintiffs

                                                         11
                                 REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                                 Case No. 20-cv-3131
             Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 17 of 21




 1   then requested additional and burdensome information from Defendants not previously requested by the

 2   California AG, even though discovery is stayed in this case. See Dkt. No. 232.

 3          Even if “coordination” were better executed than it has been to date, it would not address the real

 4   possibility of divergent rulings from the application of same law on the exact same facts. Only a stay

 5   can resolve this fundamental problem. As an example, a motion is pending before both this Court and

 6   the state court on whether plaintiffs have failed to allege per se violations of the Cartwright Act

 7   stemming from Defendants’ agreements to jointly import alkylate into California during a supply

 8   shortage. See Mot. to Dismiss at 11–14. Without deference of this Court to the State AG Action, the

 9   parties face the risk of inconsistent rulings on whether the exact same state law claim predicated on the

10   exact same factual allegations should be considered per se unlawful or, instead, analyzed under the “rule

11   of reason.” Different rulings on this identical question of law would result in differences in both the

12   necessary discovery and evidentiary burdens associated with a rule of reason case—i.e., proof of market

13   definition, market power, and whether any anticompetitive effects outweigh the procompetitive

14   justifications for the conduct at issue. Such differences could require different expert theories and

15   different evidence on the exact same state law claim predicated on the exact same facts on behalf of the

16   exact same purchasers against the exact same defendants.

17          The potential for conflict will recur over and over again, because the same claims are being

18   advanced on behalf of the same people in two courts. The scope of discovery will be subject to

19   divergent federal and state standards. Compare Fed. R. Civ. P. 26(b)(1) with Cal. Code Civ. Proc.

20   § 2017.010. The admissibility of experts will be subject to different approaches. Compare Daubert v.

21   Merrell Dow Pharms., Inc., 509 U.S. 579 (1993) with Sargon Enters., Inc. v. Univ. of S. Cal., 55 Cal.

22   4th 747, 772 & n.6 (2012). Every single issue litigated in this case, ranging from mundane questions of

23   case management to weighty questions regarding the substantive prohibitions of California law, presents

24   the risk of conflicting results and forum shopping between the two courts. Mot. at 12 (seventh Colorado

25   River factor weighs in favor of stay, as Court should not permit Plaintiffs and California AG to

26   manipulate court systems in this way). The risk of inconsistent rulings and the associated multiplication

27   of proceedings negates any theoretical efficiencies from “coordination.”

28

                                                          12
                                 REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                                  Case No. 20-cv-3131
             Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 18 of 21




 1   IV.    PRINCIPLES OF FEDERALISM AND THE ADMINISTRATION OF JUSTICE FAVOR
            A STAY
 2

 3          The purpose of Colorado River is to promote federalism and judicial efficiency by authorizing a

 4   federal court to defer to parallel state proceedings. This purpose is paramount here, in a case where the

 5   key claims are California state-law claims, where the alleged consequences occurred in California, and

 6   where identical claims are being litigated by California’s chief law enforcement officer in California

 7   state court after a California investigation. Without the appended Sherman Act injunctive relief claim,

 8   there is no federal interest in adjudicating state law claims that are already being adjudicated by a state

 9   court judge. The California AG is surely capable of vigorously pursuing these claims in state court.

10          The Court’s inherent power under Landis to control its docket to promote efficiency and reduce

11   cost points to the same result. Plaintiffs cannot deny that resolution of the State AG Action would, at a

12   minimum, simplify the remaining issues and “contribute to the decision of [ ] the factual and legal issues

13   before the district court.”5 RLI Ins. Co. v. ACE Am. Ins. Co., Case No. 19-cv-04180-LHK, 2020 WL

14   1322955, at *7 (N.D. Cal. Mar. 20, 2020) (internal quotations omitted and brackets in original). Given

15   the limitations on time and resources of the parties and the courts—which have only been exacerbated

16   by the global pandemic—there is no reason why those resources should be deployed toward double

17   litigation, when resolution of the State AG Action will heavily inform, if not completely resolve, the

18   action before this Court.6

19                                                 CONCLUSION

20          For the reasons set forth above and in Defendants’ Motion, the Court should stay this action

21   pending resolution of the State AG Action.

22

23
     5
      Plaintiffs appear to concede this point, and submit only that “this factor alone is insufficient
24   particularly in light of Plaintiffs’ coordination efforts to avoid duplication and waste.” Opp. at 20 (citing
25   Fields v. Wise Media, LLC, 2013 WL 3799766 (N.D. Cal. July 19, 2013). As explained, “coordination
     efforts” have accomplished little so far. And, in Fields, Judge Alsup refused to stay the case before him
26   because the parallel proceeding was against only one of the corporate defendants named in the federal
     case. Here, of course, the corporate defendants are the same in both actions.
27   6
      At minimum, the Court should stay the Plaintiffs’ state-law claims with respect to California natural
28   persons. See Krieger, 776 F. Supp. 2d at 1063 (staying state law claims).

                                                          13
                                  REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                                  Case No. 20-cv-3131
           Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 19 of 21




 1   Dated: January 7, 2021                              Respectfully submitted,
 2

 3

 4   By: /s/ Jeffrey M. Davidson                         By: /s/ Michael E. Martinez

 5   Jeffrey M. Davidson (SBN 248620)                    Michael E. Martinez (pro hac vice)
     Phillip Warren (SBN 89744)                          Lauren Norris Donahue (pro hac vice)
 6   Joan R. Li (SBN 312024)                             Clifford C. Histed (pro hac vice)
 7   COVINGTON & BURLING LLP                             Stephen M. Humenik (pro hac vice)
     Salesforce Tower                                    Brian J. Smith (pro hac vice)
 8   415 Mission Street, Suite 5400                      John E. Susoreny (pro hac vice)
     San Francisco, California 94105-2533                K&L GATES LLP
 9   Telephone: (415) 591-6000                           70 W. Madison St., Suite 3300
     Facsimile: (415) 591-6091                           Chicago, Illinois 60602
10   jdavidson@cov.com                                   Telephone: (312) 372-1121
11   pwarren@cov.com                                     Facsimile: (312) 827-8000
     jli@cov.com                                         michael.martinez@klgates.com
12                                                       lauren.donahue@klgates.com
     John S. Playforth (pro hac vice)                    clifford.histed@klgates.com
13   Laura E. Brookover (pro hac vice)                   stephen.humenik@klgates.com
     Andrew W. Chang (SBN 319009)                        brian.j.smith@klgates.com
14   COVINGTON & BURLING LLP                             john.susoreny@klgates.com
15   One CityCenter
     850 Tenth Street, NW
16   Washington, DC 20001-4956                           Counsel for Defendants SK Energy
     Telephone: (202) 662-6000                           Americas, Inc., SK Trading International Co.
17   Facsimile: (202) 662-6291                           Ltd., and David Niemann
     jplayforth@cov.com
18
     lbrookover@cov.com
19   achang@cov.com

20   Counsel for Defendants SK Energy
     Americas, Inc., SK Trading International Co.
21   Ltd., and David Niemann
22

23

24

25

26

27

28

                                                      14
                              REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                            Case No. 20-cv-3131
           Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 20 of 21




 1   By: /s/ John B. Quinn                                By: /s/Amanda Bonn
 2   John B. Quinn (SBN 090378)                           Amanda Bonn (SBN 270891)
     Steven G. Madison (SBN 101006)                       Eliza Finley (SBN 301318)
 3
     Shon Morgan (SBN 187736)                             SUSMAN GODFREY LLP
 4   Ethan Glass (SBN 216159)                             1900 Avenue of the Stars, Suite 1400
     QUINN EMANUEL URQUHART &                             Los Angeles, CA 90067
 5   SULLIVAN, LLP                                        Telephone: (310) 789-3100
     865 South Figueroa Street, 10th Floor                Facsimile: (310) 789-3150
 6   Los Angeles, California 90017                        abonn@susmangodfrey.com
 7   Telephone: (213) 443-3000                            efinley@susmangodfrey.com
     Facsimile: (213) 443-3100
 8   johnquinn@quinnemanuel.com                           Neal Manne (94101)
     stevemadison@quinnemanuel.com                        Alex Kaplan (pro hac vice)
 9   shonmorgan@quinnemanuel.com                          SUSMAN GODFREY LLP
     ethanglass@quinnemanuel.com                          1000 Louisiana, Suite 5100
10                                                        Houston, TX 77002
11   John M. Potter (SBN 165843)                          Telephone: (713) 651-9366
     Justin Reinheimer (SBN 268868)                       Facsimile: (713) 654-6666
12   Christine W. Chen (SBN 327581)                       nmanne@susmangodfrey.com
     QUINN EMANUEL URQUHART &                             akaplan@susmangodfrey.com
13   SULLIVAN, LLP
     850 California Street, 22nd Floor                    Counsel for Defendants Vitol Inc. and Brad
14   San Francisco, California 94111                      Lucas
15   Telephone: (415) 875-6600
     Facsimile: (415) 875-6700
16   johnpotter@quinnemanuel.com
     justinreinheimer@quinnemanuel.com
17   christinechen@quinnemanuel.com
18   Counsel for Defendant Vitol, Inc.
19

20

21

22

23

24

25

26

27

28

                                                       15
                               REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                            Case No. 20-cv-3131
            Case 3:20-cv-03131-JSC Document 265 Filed 01/07/21 Page 21 of 21




 1                                              ATTESTATION

 2          I, Jeffrey M. Davidson, hereby attest, pursuant to N.D. Cal. Civil L.R. 5-1, that the concurrence

 3   to the filing of this document has been obtained from each signatory hereto.

 4
      DATED: January 7, 2021                               By: /s/ Jeffrey M. Davidson
 5                                                             Jeffrey M. Davidson
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        16
                                REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
                                                                                               Case No. 20-cv-3131
